IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARSAAN L. NEWMAN,                      §
                                        §
       Defendant Below,                 §   No. 46, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1202018751 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: August 15, 2018
                          Decided: September 17, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the December 19, 2017

Superior Court order summarily dismissing the appellant’s second motion for

postconviction relief should be affirmed.     The Superior Court did not err in

concluding that the motion was procedurally barred and did not satisfy the pleading

requirements of Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice